BARFIELD, Judge.
Charles Houston Harris timely appeals from a judgment and sentence for one count of sale or delivery of a controlled substance and one count possession of a controlled substance. We find no reversible error in allowing the State to question Harris regarding his past marijuana use under the circumstances of this case.
However, we reverse the imposition of statutory court costs and remand with directions that the trial court afford Harris proper notice and opportunity to object to the imposition of the costs. See Jenkins v. *22State, 444 So.2d 947 (Fla.1984). Because we find the Florida Supreme Court’s analysis and holding in Jenkins and subsequent decisions unequivocal, we deny the State’s request to certify this issue to the Florida Supreme Court, notwithstanding recent federal decisions. See e.g., United States v. Pagan, 785 F.2d 378 (2d Cir.), cert. den., 479 U.S. 1017, 107 S.Ct. 667, 93 L.Ed.2d 719 (1986).
AFFIRMED in part; REVERSED and REMANDED in part for further proceedings.
BOOTH and JOANOS, JJ., concur.